DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Allowable Subject Matter
Claims 1-15 and 17-29 are allowed.
Note that reasons for allowance remain unchanged from those explained in the Notice of Allowance mailed 10/14/2021, thus refer to said NOA for the previously explained reasons for allowance.
The Examiner further notes that the prior art provided in the IDS does not impact the Examiner’s decision of allowability as none of the references teach or suggest the limitations and combination of limitations which rendered the claims allowable as previously explained.  Briefly though, with regard to the newly provided prior art, it cannot be seen to teach or suggest the claimed utilization of discomfort curves tied to specific moods that map discomfort levels between body parts such that a determined mood can cause selection of a specific discomfort curve which then drives the animation based on the discomfort curve selected as required by the claims as explained previously.  Thus even the closest prior art does not make selection of a discomfort curve based on a mood but rather affects the relationship of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SCOTT E SONNERS/Examiner, Art Unit 2613          


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613